ORDER
The Disciplinary Review Board on March 11, 1998, having filed with the Court its decision concluding that HEYWOOD E. BECKER of FRENCHTOWN, who was admitted to the bar of this State in 1979, should be reprimanded for violating RPC 5.5(a) and Rule l:21-l(a) (failure to maintain a bona fide office), and good cause appearing;
It is ORDERED that HEYWOOD E. BECKER is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.